Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment Filed 03/15/2021. 
	Claims 1, 2, 4, 5, 8, 9, 11-16, and 18-21 are amended.
	Claims 1-5, and 7-21 remain pending.

Response to Arguments
	Argument 1, applicant argues on pages 10-12 of Applicant Arguments/Remarks Made in an Amendment Filed 03/15/2021 that prior art does not teach “wherein the first selectable control, the second selectable control, and the linear GUI element remain on the GUI during the active copy of the graph being replaced, updated, or both, with the editable, private copy of the graph”.
	Response to Argument 1, applicant’s argument’s have been fully considered but are moot as the scope of the claims have changed. Newly found reference (U.S. Application NO. 2017/0185574 A1 (“Fern”)) is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”).
Claim 1:
 Kindelsberger teaches a system (i.e. para. [0134], Fig. 5, depicts a distributed example system 602) comprising: 

a database(i.e. para. [0083], computer 100 may store graphs in a graph database), containing a definition of a graph (i.e. para. [0053], a computer loads metadata that describes versions of filtration of a graph that contains vertices interconnected by edges. Based on the metadata, the computer displays, along a timeline, version indicators that each represents a respective historical version of filtration of the graph)
a computing device (i.e. Fig. 6, Personal computer 600) (i.e. para. [0094], Computer 300 may display interactively adjustable filtration criteria such as filter 380 that is associated with a particular graph version), on a client device (i.e. Fig. 3, Computer 300), a graphical user interface (GUI) (i.e. para. [0092], FIG. 3, is a block diagram that depicts example computer 300 that tracks historical graph versions that are committed), wherein the GUI comprises: 
a panel region (i.e. para. [0112], FIG. 5 is a screen snapshot of example computer display 500) containing an active copy of the graph that was (i.e. para. [0092], graph versions that are committed);	a first selectable control (i.e. para. [0095], Computer 300 contains controls in the form of filters, such as “filter 380 specifies color 391 that configures graph version 323 to include only vertices whose color is red, white, or blue”) that, when selected by way of the GUI (i.e. para. [0101], Fig. 3, filtration changes made after committing may cause creation of a new graph version), causes the computing device (i.e. Fig. 3, computer 300) to create an editable, private copy of the graph (i.e. it is noted that in Fig. 3, Graph Version 323, is uncommitted) and causes the computing device to replace the active copy of the graph (i.e. it is noted in Fig. 3, that Graph Version 322 is the most recent committed version) in the panel region (i.e. para. [0112], FIG. 5 is a screen snapshot of example computer display 500) with the editable, private copy of the graph (i.e. para. [0100], Fig. 3, filtration changes made after committing may cause creation of a new graph version), wherein the editable, private copy of the graph is editable by way of the GUI (i.e. para. [0094], version indicator 363 is visually marked as uncommitted to indicate that filtration of current graph version 323 may still evolve, such as by adding, removing, or adjusting filter criteria for graph version 323) and edits made to the editable, private copy of the graph (i.e. para. [0092], Fig. 3, Graph Version 323, which is uncommitted... Version indicator 363 is visually marked as uncommitted to indicate that filtration of current graph version 323 may still evolve; para. [0094]) do not affect the (i.e. para. [0100], Fig. 3, filtration changes made after committing may cause creation of a new graph version);
	a second selectable control (i.e. para. [0101], Pushing commit 392 may cause graph version 323 and graph version indicator 363 to change from uncommitted to committed) that, when selected by way of the GUI (i.e. para. [0092], FIG. 3, is a block diagram that depicts example computer 300 that tracks historical graph versions that are committed), causes the computing device to update the active copy of the graph (i.e. it is noted in Fig. 3, that Graph Version 322 is the most recent committed version) with the editable, private copy of the graph, (i.e. Fig. 3, Graph version 323) save the active2Application No. 15/882,711 Amendment, Interview Summary, and Responseto Non-Final Office Action Mailed May 29, 2020copy of the graph as updated to the database, and display the active copy of the graph as updated in the panel region (i.e. para. [0100], filter 380 may include a pushbutton (not shown) that when pressed causes the display of graph version 323 to be updated to reflect the current state of the checkboxes);	 and a linear GUI element (i.e. para. [0093], Fig. 3, timeline 350) comprising one or more selectable moments in time along the linear GUI element (i.e. para. [0093], Within timeline 350 are displayed version indicators 361-363 that respectively represent graph versions 321-323), wherein each of the one or more selectable moments in time (i.e. para. [0093], Fig. 3, Version indicators 361-362) corresponds to a historical copy of the graph at the respective moment in time along the timeline (i.e. para. [0094], Version indicators 361-362 are visually marked as committed to indicate that they represent historical graph versions 321-322), and wherein a particular selectable moment in time of the one or more selectable moments in time corresponds to the active copy of the graph being updated with the editable, private copy of the graph (i.e. para. [0093], Fig. 3, “computer 300 that tracks historical graph versions that are committed and a current graph version that is uncommitted (not yet committed)”. It is noted that, Vertexes A and B of Fig. 4, represent committed graph versions like Version 321 and 322 in Fig. 3, which at one point were uncommitted like version indicator 363), 
However, Kindelsberger does not explicitly teach
wherein the first selectable control, the second selectable control, and the linear GUI element remain on the GUI during the active copy of the graph being replaced, updated, or both, with the editable, private copy of the graph. 
However, Fern teaches 
wherein the first selectable control (i.e. Edit, para. [0122], Fig. 9, first pane 902 may provide access to a first version of the document including content 908. Authoring the document may include performing authoring actions such as adding content, deleting content”), the second selectable control (i.e. para. [0124], Fig. 9, the document may be saved as a new document by activating save control 932), and the linear GUI element (i.e. para. [0100], Fig. 9, Event timeline 910 may further be tagged with one or more identifiers 920 (e.g., hash marks) representing one or more authoring events received during the authoring session) remain on the GUI during the active copy of the graph (i.e. para. [0130-0131], Figs. 9-10, “document history interface 1000 may provide one or more windows, panes or areas for presenting the various document versions, interactive timelines, and additional information”, wherein first pane for editing the document, the save controls, and the time remain on interface 1000, as “first pane 1002 may provide access to a second version of the document including content 1008”) being replaced (i.e. para. [0131], “FIGS. 9 and 10 illustrate different times during the same authoring session”, wherein Fig. 10, Second Version of Document replaces Fig. 9, First Version of the Document), updated, or both, with the editable, private copy of the graph (i.e. Fig. 10, first pane 1002 may provide access to a second version of the document including content 1008). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first selectable control, the second selectable control, and the linear GUI element remain on the GUI during the active copy of the graph being replaced, updated, or both, with the editable, private copy of the graph to Kindelsberger’s user interface with controls for viewing and editing versions of a graph, with the maintaining of the first selectable control, the second selectable control, and the linear GUI element remaining on the GUI during the active copy of the graph being replaced, updated, or both, with the editable, private copy of the graph, as taught by Fern. One would have been motivated to combine Kindelsberger with Fern, and would have had a reasonable expectation of success in doing so, because the combination provides a robust interface for visualizing and accessing the document's history (Fern, para. [0003]).

a remote network management platform that manages a managed network, wherein the managed network contains a plurality of computing devices that are capable of executing a plurality of applications, wherein the plurality of computing devices and the plurality of applications are configured to provide a service on behalf of the managed network
While Kindelsberger teaches a database containing the definition of a graph, neither Kindelsberger nor Fern teach the database being, 
disposed within the remote network management platform, containing a definition of a graph that represents the plurality of computing devices, the plurality of applications, and relationships therebetween that facilitate providing the service; and a computing device, disposed within the remote network management platform
While Kindelsberger teaches a computing device, neither Kindelsberger nor Fern teach a computing device being, 
disposed within the remote network management platform. 
However, Doi teaches 
a system (i.e. Col. 2, lines 54-57, a system for controlling a network including network elements and links includes a database which stores network-configuration information and view-configuration information) comprising: 
a remote network management platform that manages a managed network (i.e. Fig. 1, Service Management Server 1), 
(i.e. Col. 4, lines 5-6, Fig. 1, a VOD (video-on-demand)-service-management client 4-1, an audio-service-management client 4-2) that are capable of executing a plurality of applications (i.e.  Doi, Col. 4, lines 65-67 & Col. 5, lines 1-4, a VOD service is rendered by using a network in which a VOD server and VOD terminals are connected via ATM switches), 
wherein the plurality of computing devices (i.e. Fig. 1, a VOD (video-on-demand)-service-management client 4-1, an audio-service-management client 4-2)  and the plurality of applications (i.e. Col. 4, lines 65-67 & Col. 5, lines 1-4, a VOD service is rendered by using a network in which a VOD server and VOD terminals are connected via ATM switches) are configured to provide a service on behalf of the managed network (i.e. Col. 4, lines 29-32, The clients 4-1 through 4-4 provide a VOD service, an audio service, an IP service);	a database (i.e. Fig. 1, Database 2), disposed within the remote network management platform (i.e. Col. 4, lines 21-22, it is noted in Fig. 1, that the service-management server 1 updates the database 2), containing a definition of a graph (i.e. Fig. 2) that represents the plurality of computing devices (i.e. Fig. 1, a VOD (video-on-demand)-service-management client 4-1, an audio-service-management client 4-2), the plurality of applications (i.e. Col. 4, lines 65-67 & Col. 5, lines 1-4, An audio service is provided via a network which includes PBX switches connected via ATM switches, for example. …. Further, a VOD service is rendered by using a network in which a VOD server and VOD terminals are connected via ATM switches), and relationships there between (i.e. Col. 4, lines 22-26, Network configuration information about the network 5 regarding ATM switches, high-speed communication lines, and the like is collected and stored in the database 2 at the time of a system startup, and is updated as changes are made to the network configuration) that facilitate providing the service (i.e. Col. 1 lines 57-60, a plurality of nodes (switches and ATM switches) and cross-connection devices are connected via physical communication lines, and logical paths are established with respect to various services for providing audio, image, and data); and
a computing device (i.e. Fig. 1, Col. 3, lines 2-5, a client which displays both or either one of the physical network configuration and the logical network configuration) disposed within the remote network management platform (i.e. Fig. 1, it is noted that Client’s 4-1, 4-2, 4-3, & 4-4, are connected to Service Management Server 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a definition of a graph that represents the plurality of computing devices, the plurality of applications, and relationships therebetween that facilitate providing the service; and a computing device, disposed within a remote network management that contains a plurality of computing devices that are capable of executing a plurality of applications, wherein the plurality of computing devices and the plurality of applications are configured to provide a service on behalf of the managed network to Kindelsberger-Fern’s user interface with controls for viewing 

Claim 4:
Kindelsberger, Fern, and Doi teach the system of claim 1, 
Kindelsberger further teaches 
wherein selection (i.e. para. [0109], changing which version indicator is selected causes whichever graph version is currently rendered to be visually replaced by rendering of another graph version) of a third selectable control (i.e. para. [0093], Fig. 3, Within timeline 350 are displayed version indicators 361-363 that respectively represent graph versions 321-323) on the GUI (i.e. para. [0092], FIG. 3, is a block diagram that depicts example computer 300 that tracks historical graph versions) causes the computing device to toggle the panel region (i.e. Fig. 3, Computer 300, where computer, para. [0089-0090], “receiving an interactive selection of a particular version indicator. For example, the user may click on the particular version indicator ….a particular version of filtration of the graph that is represented by the particular version indicator is displayed. For example, computer 100 displays graph version 122 because version indicator 162 was selected”) between displaying the editable, private copy of the graph (i.e. para. [0092], Fig. 3, Graph Version 323, which is uncommitted... Version indicator 363 is visually marked as uncommitted to indicate that filtration of current graph version 323 may still evolve; para. [0094]) and the active copy of the graph (i.e. it is noted in Fig. 3, that Graph Version 322 is the most recent committed version).
.  
Claim 7:
Kindelsberger, Fern, and Doi teach the system of claim 1.
Doi further teaches 
wherein the graph (i.e. Fig. 2, audio service view 11) comprises each of the plurality of applications (i.e. Col. 4, lines 65-67 & Col. 5, lines 1-4, a VOD service is rendered by using a network in which a VOD server and VOD terminals are connected via ATM switches)  and the plurality of computing devices (i.e. Fig. 2, VOD Terminal, Server, Routers) as a node (i.e. Col. 4, lines 62-65, Fig. 2, a physical network 10 shows a physical configuration of a network), and wherein the graph comprises relationships between applications and computing devices as connections between associated nodes (i.e. Col. 4, lines 65-68 An audio service is provided via a network which includes PBX switches connected via ATM switches, for example.  An Internet service is provided via a network in which routers are connected via ATM switches).

Claim 8:
Kindelsberger, Fern, and Doi teach the system of claim 1.  
Kindelsberger further teaches 
(i.e. para. [0101], version indicator 363 is visually marked as uncommitted to indicate that filtration of current graph version 323 may still evolve, such as by adding, removing, or adjusting filter criteria for graph version 323) two or more editable, private copies of the graph (i.e. para. [0101], Further filtration changes made after committing may cause creation of a new graph version (not shown)) for a single user (i.e. para. [0095], Fig. 3, Computer 300 may present filter 380 to the user by displaying a visual panel), and wherein the database (i.e. para. [0083], computer 100 may store graphs in a graph database) stores representations of each of the editable, private copies of the graph (i.e. para. [0053], a computer loads metadata that describes versions of filtration of a graph that contains vertices interconnected by edges. Based on the metadata, the computer displays, along a timeline, version indicators that each represents a respective historical version of filtration of the graph) 

Claim 11:
	Claim 11 is the computer-implemented method claim of claim 1 and is rejected for similar reasons.

Claim 14:
	Claim 14 is the computer-implemented method claim of claim 4 and is rejected for similar reasons.

Claim 16:
	Kindelsberger, Fern, and Doi teach the computer-implemented method claim of claim 11.
Kindelsberger further teaches comprising: 
receiving, by way of the GUI (i.e. para. [0092], FIG. 3, is a block diagram that depicts example computer 300 that tracks historical graph versions that are committed), selection of particular selectable moment in time of the one or more selectable moments in time (i.e. para. [0108], moving the thumb to dashed (demonstrative) line B may cause a next version indicator to be selected);	 and in response to receiving the particular moment in time (i.e. para. [0109], changing which version indicator is selected), replacing the active copy of the graph in the panel region with the historical copy of the graph corresponding to the particular selectable moment in time (i.e. para. [0109], changing which version indicator is selected causes whichever graph version is currently rendered to be visually replaced by rendering of another graph version)

Claim 17:
	Claim 17 is the computer-implemented method claim of claim 7 and is rejected for similar reasons.

Claim 18:
	Claim 18 is the article of manufacture claim of claim 1 and is rejected for similar reasons.

Claim 21: 
Kindelsberger, Fern, and Doi teach the system of claim 1.
Kindelsberger further teaches 
wherein the second selectable control (i.e. para. [0101], Pushing commit 392 may cause graph version 323 and graph version indicator 363 to change from uncommitted to committed), when selected by way of the GUI (i.e. para. [0092], Fig. 3, example computer 300 that tracks historical graph versions that are committed and a current graph version that is uncommitted), causes the computing device to implement the edits made via the GUI (i.e. para. [0100], filter 380 may include a pushbutton (not shown) that when pressed causes the display of graph version 323 to be updated to reflect the current state of the checkboxes).

Claims 2-3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”), as applied to claims 1, 11, and 18 above, and further in view of U.S. Application NO. 9,015,803 B1 A1 (“Chaganti”), as cited in Non-final rejection filed 12-28-2020. 
Claim 2: 
Kindelsberger, Fern, and Doi teach the system of claim 1.
Kindelsberger further teaches wherein the GUI includes a third selectable control that (i.e. para. [0142], Personal computer 600 communicates the selection of a version indicator to SaaS cloud 604, shown as arrow Y), when selected by way of the GUI (i.e. para. [0143], SaaS cloud 604 reacts to message Y by 1) retrieving (e.g. from a database) filter criteria for the identified graph version), causes the computing device to transmit (i.e. para. [0142], Personal computer 600 communicates the selection of a version indicator to SaaS cloud 604) a representation of the editable, private copy of the graph (i.e. para. [0142], Y may be a message or remote procedure call that bears an identifier of a selected graph version (of a given original graph such as 606) to a second client device (i.e. para. [0138], SaaS cloud 604 may be a single server computer),
While Kindelsberger does teach to transmit transmitting a representation of the editable, private copy of the graph to a second device, neither Kindelsberger, Fern, nor Doi teach causing a second client device to display a prompt that allows selection of approval or rejection of the editable, private copy of the graph.
However, Chaganti teaches 
causing a second client device (i.e. Fig. 1, User computer 104) to display a prompt that allows selection of approval or rejection (i.e. Col. 22, lines 55-58, the notified persons may subsequently access and retrieve the document to view or further edit the document, or provide a digital signature of approval or disapproval and store it in the library. In this manner, a document may be placed online, edited by one or more requesters, viewed or approved by others) of the  (i.e. Col. 22, lines 58-60, a document …. edited by one or more requesters). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying a prompt that allows approval or rejection of an editable, private copy of a graph to Kindelsberger-Fern-Doi’s user interface for transmitting editable, private copies of a graph to another device, and the display of a prompt that allows for approval or rejection of an edited, private copy of a document, as taught by Chaganti. One would have been motivated to combine Kindelsberger-Fern-Doi with Chaganti and would have had a reasonable expectation of success in doing so, because this combination provides an owner with additional tools to maintain and operate their online library of files. 

Claim 3:
Kindelsberger, Fern, Doi, and Chaganti teach the system of claim 2.
Chaganti further teaches
wherein the selection of approval (i.e. Col. 22, lines 55-58, a document may be placed online, edited by one or more requesters, viewed or approved by others) of the editable, private copy of the graph (i.e. Col. 22, lines 58-60, a document …. edited by one or more requesters) causes the computing device to update the active copy of the graph with the editable, private copy of the graph and save the active copy of the graph as updated to the database (i.e. Col. 22, lines 55-58, the notified persons may subsequently access and retrieve the document to view or further edit the document, or provide a digital signature of approval or disapproval and store it in the library. In this manner, a document may be placed online, edited by one or more requesters, viewed or approved by others) .  

Claim 12:
	Claim 12 is the computer-implemented method claim of claim 2 and is rejected for similar reasons.

Claim 19:
	Claim 19 is the article of manufacture claim of claim 2 and is rejected for similar reasons.

Claims 5 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”), as applied to claim 1 and 11 above, and further in view of U.S. Application NO. 2015/0205453 A1 (“Carlos”), as cited in Non-final rejection filed 12-28-2020.
Claim 5:
	Kindelsberger, Fern, and Doi teach the system of claim 1.
Kindelsberger further teaches
wherein selection of a third selectable control (i.e. para. [0093], Fig. 3, Within timeline 350 are displayed version indicators 361-363 that respectively represent graph versions 321-323) on the GUI (i.e. para. [0092], FIG. 3, is a block diagram that depicts example computer 300 that tracks historical graph versions) causes the computing device to toggle the GUI (i.e. Fig. 3, Computer 300, where computer, para. [0089-0090], “receiving an interactive selection of a particular version indicator. For example, the user may click on the particular version indicator ….a particular version of filtration of the graph that is represented by the particular version indicator is displayed. For example, computer 100 displays graph version 122 because version indicator 162 was selected”) between view mode (i.e. computer 100 displays graph version 122 because version indicator 162 was selected), and edit mode (i.e. para. [0092], Fig. 3, Graph Version 323, which is uncommitted... Version indicator 363 is visually marked as uncommitted to indicate that filtration of current graph version 323 may still evolve; para. [0094]), 
wherein edit mode allows editing, by way of the graphical user interface, of the graph displayed in the panel (i.e. para. [0094], version indicator 363 is visually marked as uncommitted to indicate that filtration of current graph version 323 may still evolve, such as by adding, removing, or adjusting filter criteria for graph version 323).
Neither Kindelsberger, Fern, nor Doi teach wherein the view mode3Application No. 15/882,711Amendment, Interview Summary, and Response to Non-Final Office Action Mailed May 29, 2020does not permit editing of the graph displayed in the panel.
However, Carlos teaches 
wherein the view mode3Application No. 15/882,711Amendment, Interview Summary, and Response (i.e. para. [0046], Read-only mode may be toggled on or off for a particular work asset via standard gesture-based and/or cursor-based GUI inputs) to Non-Final Office Action Mailed May 29, 2020does not permit editing of the graph (i.e. para. [0046], Read-only mode can be assigned to one or more workspaces of a project, and prevents modifications to or interactions with assets associated with a particular workspace from being saved) displayed in the panel (i.e. para. [0045], collaboration client systems 140 in FIG. 1 can display assets and workspaces in the same mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a view mode that does not permit editing of the graph displayed to Kindelsberger-Fern-Doi’s user interface for editing versions of graphs, and user interfaces for editing versions of a graph and the read-only mode for a workspace, as taught by Carlos. One would have been motivated to combine Kindelsberger-Fern-Doi with Carlos to have a mode where graphs are protected from modifications in the same way that workspaces are in Carlos, and would have had a reasonable expectation of success in doing so, because this combination prevents unwanted modifications being made to one or more assets displayed (Carlos, para. [0006]).

Claim 15:
	Claim 15 is the computer-implemented method claim of claim 5 and is rejected for similar reasons.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), and further in view of U.S. Application NO. 6,970,919 B1 (“Doi”), as applied to claim 1 above, and further in view of U.S. Application NO. 2014/0280900 A1 (“Mcdowall”), as cited in Non-final rejection filed 12-28-2020. 
Claim 9: 
Kindelsberger, Fern, and Doi teach the system of claim 1.
While Doi does teach a (Doi, Col. 6, lines 7-10, node discovery 38 performs a function to add or delete a network element as the network element newly becomes an object for management or becomes obsolete as an object for management)
Kindelsberger, Fern, and Doi do not explicitly disclose further comprising: 
a proxy application disposed with the managed network, wherein a representation of the graph is derived, at least in part, by way of the proxy application probing the plurality of computing devices to discover the plurality of applications and the relationships.  
However, Mcdowall teaches further comprising:
a proxy application (i.e. para. [0037], Fig. 1, networking application 113, which may be any application intended to inspect and modify the networking capabilities, attributes, and functionalities of the network elements 150, as well as the data flows passing through them) 
disposed with the managed network (i.e. para. [0033], Fig. 1, “A plurality of computers 102.sub.1-N may be connected to other computers 102.sub.1-N and network elements 150.sub.1-N via an SDN enabled network 130”. It is noted in Fig. 1, that computers 102.sub.1-N contains Networking application 113, thus Networking application is disposed within the SDN enabled network as), wherein a representation of the graph is derived (i.e. para. [0044], At step 340, a directed graph representing the network topology is generated. Generally, the nodes of the directed graph represent the network elements in the network, and edges of the directed graph represent interfaces between the network elements), at least in part, by way of the proxy application probing (i.e. para. [0051], discovery service set may provide a mechanism for an application, such as the networking application 113, to discover remote or local network elements) the plurality of computing devices (i.e. para. [0038], The network elements 150.sub.1-N in the SDN enabled network 130 may be any networking device, including, e.g., a router, switch, bridge, hub, or a computer including a network interface) to discover the plurality of applications (i.e. para. [0038], the network elements 150.sub.1-N also include a plurality of application interfaces 170.sub.1-N) and the relationships (i.e. para. [0055], The introspective services identify a network element and its attributes by answering what it is, what it can do, and what other network elements it is connected to).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a proxy engine to discover the plurality of applications and the relationships to Kindelsberger-Fern-Doi’s user interface for editing versions of graphs of service applications, and the networking application that probes devices to discover applications and their relationships, as taught by Mcdowall. One would have been motivated to combine Kindelsberger-Fern-Doi with Mcdowall and would have had a reasonable expectation of success in doing so, because this . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), in view of U.S. Application NO. 6,970,919 B1 (“Doi”), and further in view of U.S. Application NO. 2014/0280900 A1 (“Mcdowall”), as applied to claim 9 above, and further in view of U.S. Application NO. 2014/0317313 A1 (“Okita”), as cited in Non-final rejection filed 12-28-2020. 
Claim 10: 
Kindelsberger, Fern, Doi, and Mcdowall teach the system of claim 9.
Kindelsberger, Fern, Doi, and Mcdowall do not explicitly teach wherein the proxy application probing the plurality of computing devices is triggered by the computing device obtaining an address representing an entry point of the service.
However, Okita teaches 
wherein the proxy application (i.e. para. [0073], a topology information generating program 10) probing the plurality of computing devices is triggered (i.e. para. [0060], the NAT sub-topology generator generates NAT sub-topology information from the topology information and the NAT setting information. This generator first retrieves a NAT device from a list of network devices) by the computing device obtaining an address (i.e. para. [0060], The generator uses the topology information to retrieve, from the NAT function executing interfaces as the retrieval result, all network interfaces which are present on the opposite sides of connection lines and which can be reached by IP communication) representing an entry point (i.e. para. [0085], plurality of IP addresses discovered by the aforementioned discovery technology for IP hosts, any IP address whose belonging IP segment coincides with the IP segment of a parent node is selected as a child node) of the service (i.e. para. [0063], The network to be managed is connected from respective bases of clients of a data center service through a wide area network WAN1 of a wide area networking service provided by a carrier).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the proxy application probing the plurality of computing devices is triggered by the computing device obtaining an address representing an entry point of the service to Kindelsberger, Fern, Doi, and Mcdowall’s user interface for creating a graph of applications and devices, and obtaining a graph topology of devices from a IP segment of a parent node, as taught by Okita. One would have been motivated to combine Kindelsberger, Fern, Doi, and Mcdowall with Okita and would have had a reasonable expectation of success in doing so, because of this combination; a network administrator can rapidly and accurately grasp a list of IP hosts in operation in a network (Okita, para. [0022]).

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2018/0349002 A1 (“Kindelsberger”), in view of U.S. Application NO. 2017/0185574 A1 (“Fern”), in view of U.S. Application NO. 6,970,919 B1 (“Doi”), and further in view of U.S. Application NO. 9,015,803 B1 (“Chaganti”) as applied to claims 12 and 19 above, and further in view of U.S. Application NO. 20180300304 A1 (“Mullins”), as cited in Non-final rejection filed 12-28-2020. 
Claim 13: 
Kindelsberger, Fern, Doi, and Chaganti teach the computer-implemented method of claim 12.
While Chaganti teaches
receiving the selection of approval of the editable, private copy of the graph (i.e. Col. 22, lines 55-58, provide a digital signature of approval or disapproval), wherein updating the active copy of the graph with the editable, private copy of the graph (i.e. Col. 22, lines 58-60, a document …. edited by one or more requesters), saving the active copy of the graph as updated to the database occurs in response to receiving the selection of approval of the editable, private copy of the graph (i.e. Col. 22, lines 55-58, the notified persons may subsequently access and retrieve the document to view or further edit the document, or provide a digital signature of approval or disapproval and store it in the library. In this manner, a document may be placed online, edited by one or more requesters, viewed or approved by others), 
Neither, Kindelsberger, Fern, Doi, nor Chaganti teach wherein, causing the client device to display, in the panel, the active copy of the graph as updated occurs in response to receiving the selection of approval of the editable, private copy of the graph
However, Mullins further teaches: 
causing the client device (i.e. para. [0027], client devices 102A-C may be configured to receive input via a user interface component) to display, in the panel (i.e. para. [0047], Fig. 4, review timeline 406 shows four milestones that have been configured for document section 410… Completed milestones may include but are not limited to "review complete," "read complete," "approved,"), the active copy of the graph as updated occurs in response to receiving the selection of approval (i.e. para. [0040], when the approve control 320 is activated, a time may be logged as a timestamp and associated with a milestone) of the editable, private copy of the graph (i.e. para. [0045], reviewing and/or editing a document 408 and/or a document section 410).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying the updated document in response to approval, to Kindelsberger, Fern, Doi, and Chaganti’s user interfaces for providing approval or disapproval of a document, and displaying the updated document in response to approval, as taught by Mullins. One would have been motivated to combine Kindelsberger, Fern, Doi, and Chaganti with Mullins and would have had a reasonable expectation of success in doing so, because this combination provides a simplified a review process for electronic data collaboration among multiple users. 
	
Claim 20:
	Claim 20 is the article of manufacture claim of claim 13 and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171